April 28, 2006


Ms. Susan Desmarais Bonnen
Office of the Attorney General of Texas
Post Office Box 12548
Austin, TX 78711-2548

Mr. Billy Coe Dyer
Vinson & Elkins L.L.P.
1001 Fannin, Suite 3200
Houston, TX 77002-6760

RE:   Case Number:  04-0628
      Court of Appeals Number:  14-03-00052-CV
      Trial Court Number:  00CV0008

Style:      THE STATE OF TEXAS AND THE TEXAS DEPARTMENT OF TRANSPORTATION
      v.
      GEORGE M. DELANY AND PATRICIA ANN DELANY

Dear Counsel:

      Today the Supreme Court of Texas delivered  the  enclosed  per  curiam
opinion and judgment in the above-referenced cause.


                                       Sincerely,
                                       [pic]


                                       Andrew Weber, Clerk


                                       by Gena Pelham, Deputy Clerk
Enclosures

|cc:|Mr. Ed Wells     |
|   |Latonia Renee    |
|   |Wilson           |